Citation Nr: 0817175	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to October 
1985, February 1986 to February 1990, and January 1991 to 
March 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Jurisdiction over the case was subsequently 
transferred to the RO in Baltimore, Maryland.

The veteran presented testimony at a Central Office hearing 
chaired by the undersigned Veterans Law Judge in March 2004.  
A transcript of the hearing is associated with the claims 
file.

In October 2004, and again in October 2006, the Board 
remanded this issue for additional evidentiary development.  
This case has since been returned to the Board for further 
appellate action.


REMAND

In the October 2006 Remand, the Board instructed that an 
examination should be conducted, and that the examiner should 
describe the severity and current manifestations of the 
veteran's hemorrhoids, and should comment on whether the 
hemorrhoids are large or thrombotic, whether they are 
irreducible, whether there is excessive redundant tissue, and 
whether there are frequent recurrences.  Upon review of the 
April 2007 examination report, it appears that these 
questions were not addressed.  

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  Send the veteran a letter requesting 
him to provide any pertinent evidence in 
his possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his hemorrhoids during the 
period of this claim or the identifying 
information and any necessary 
authorization to enable the VA to obtain 
such records on his behalf.  

2.  Undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If these 
efforts are unsuccessful, inform the 
veteran and his representative of this, 
and request them to submit the outstanding 
evidence.

3.  Because the claim folders contain 
images from a recent colonoscopy, a new 
examination may not be necessary.  Request 
an addendum opinion, based on a claims 
file review, from the examiner who 
conducted the April 2007 examination.  If 
the examiner is not available, request 
that another physician conduct a file 
review.  If the examiner or reviewing 
physician determines that another 
examination is necessary to address the 
questions below, schedule the veteran for 
such examination.  Any indicated studies 
should be performed.  The claims folders 
must be made available to and reviewed by 
the examiner or reviewing physician.  

Regardless of whether a new examination is 
ordered, the following matters should be 
addressed by the examiner/reviewing 
physician.  

*	Describe the severity and current 
manifestations of the veteran's 
hemorrhoids.  
*	Comment on whether the hemorrhoids 
are large or thrombotic; whether they 
are irreducible; whether there is 
excessive redundant tissue; and 
whether there are frequent 
recurrences.  
*	If the veteran is found to have any 
related disorder of the digestive 
tract, such as chronic constipation, 
provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder was 
caused or chronically worsened by the 
service-connected hemorrhoids or 
hemorrhoid surgery.  To the extent 
possible, the manifestations of any 
non service-connected disorders 
should be distinguished from those of 
the service-connected disability.  
*	Provide an opinion concerning the 
impact of the service-connected 
disability on the veteran's ability 
to work.  

4.  The RO or the AMC should undertake any 
other development that is warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO or the 
AMC should provide him and his 
representative a supplemental statement of 
the case and an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


